DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The indicated allowability of claims 6, 3-4, 13 and 42-44 is withdrawn in view of the newly applied reference(s) to DE 603 06 297.  Rejections based on the newly cited reference(s) follow.
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 21-23, 25-26, 28, 31-32, 36, 38 and 40 are allowed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2, 6, 13 and 43 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 603 06 297.
In regard to claim 6, DE ‘297 discloses a press fitting for a pipe connection comprising:
a fitting body 1 for connecting the press fitting to a pipe;
a press sleeve (portion 3) fixed to the fitting body 1 and having a substantially cylindrical pressing area and at least one projecting element (annular protrusion where 4 is pointing in fig. 1 and 2) which delimits the substantially cylindrical pressing area 3 in the axial direction; and
a tubular banderole 4 which surrounds the substantially cylindrical pressing area 3 of the press sleeve 1, the tubular banderole being arranged rotatably with respect to a surface of the press sleeve (sleeve 4 is a shrink wrap sleeve, similar to the banderole of the present invention and therefore would act in a manner similar to the present invention), being held in the cylindrical pressing area by the at least one projecting element (protrusion at 4 would restrain axial movement of the sleeve 4) and being at least partially destroyed when the press sleeve is pressed with a pressing tool (see specification),
wherein the tubular banderole is made of a plastic film (see specification).
In regard to claim 2, wherein at least one of the tubular banderole and the press sleeve is designed or arranged on top of one another in such a way that a static friction between an inner side of the tubular banderole and the surface of the press sleeve is lower than a static friction between an outer side of the tubular banderole and a surface of a pressing jaw of the pressing tool during pressing (the banderole 4 is on top of the sleeve 3 and the friction between pressing jaw and the banderole would be greater than the friction between the sleeve 3 and banderole when the pressing jaw is present).
In regard to claim 13, wherein the tubular banderole comprises at least one of a cut (pre-cut S-shape, see the specification).
	In regard to claim 43, the plastic film of the tubular banderole 4 is designed as a single-layer film.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4, 42 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 603 06 297.
In regard to claims 3-4, 42 and 44, DE ‘297 discloses a plastic sleeve as described above, 
but does not disclose the exact materials and material properties recited by the Applicant.  However, it would have been obvious to one of ordinary skill in the art to make the plastic sleeve 4 of DE ‘297 with the materials and properties recited by the Applicant because the selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Response to Arguments
Applicant’s arguments with respect to claim(s) 2-4, 6, 13 and 42-44 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078. The examiner can normally be reached Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BOCHNA/Primary Examiner, Art Unit 3679